By JUDGE ALFRED D. SWERSKY
These matters, are. before the Court on plaintiffs* motion to compel; disclosure of a statement made, in a document by an employee of the defendant. Defendant claims that the statement is protected by the attorney work product deliberative, process exemption.
There is nothing in the document itself nor is there; any evidence before the Court that this document falls within the attorney-work product exception to discovery. The document appears to have been prepared for submission by . an employee at. Lorton to. a superior, also aa employee of defendant. Under these circumstances the rule, as set forth in Robertson v. Commonwealth, 181 Va. 520, 25 S.E.2d 352 (1943), and Virginia-Carolina Chemical Co. v. Knight, 106 Va. 674, 56 S.E. 725 (1907), would apply. Tfhe , holding of these cases, is that a statement made by an employee to his employer in. the course of his ordinary duty is not privileged unless for the bona fide purpose of being *158transmitted to employer's attorney for advice or use in connection with threatened or pending litigation.
Absent any evidence of such a bona fide purpose the document in its entirety must be disclosed to plaintiffs or their counsel.